DETAILED ACTION	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 – 3, 5, 8 – 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Strobl (US Pat Pub 2013/0131651 A1) in view of Weller (US Pat. Pub. 2005/0203547 A1) and Twomey (US Pat Pub 2013/0060250).
Regarding claim 1, Strobl teaches an apparatus for treating tissue (Fig 2, apparatus 40), comprising: a tube (32) including: a slot (gap between 44 and 42) extending longitudinally along a first side of the tube, a first jaw member (42) on a first side of the slot, and a second jaw member (44) on a second side of the slot; and a shaft coupled to the tube (Fig 1, shaft 36) along a second side of the tube, wherein the first jaw member is movably coupled to the shaft, such that the first jaw member is movable toward the second jaw member to converge tissue 
	However, Weller discloses wherein a shaft extends to the distal end of the first jaw member and the distal end of the second jaw member (Fig. 2A; ref chars 12, 50, 26, and 28; Par. 61 The cartridge member 26 and anvil member 28, as described above, may extend longitudinally from the distal end of elongate member 12 via connection member 30… A pivot 50 longitudinally positioned between cartridge member 26 and anvil member 28 may be configured to enable the device to be pivoted into an open configuration for the acquisition of tissue and a closed or deployment configuration for delivery or advancement of the device into the hollow body organ). 

Strobl/Weller does not teach that the tube is movable between an extended configuration, in which the tube has a first length, and a contracted configuration, in which the tube has a second length, the second length being shorter than the first length; and wherein the tube is extendable in a proximal or distal direction along a central longitudinal axis of the tube.
However, Twomey discloses (Figures 1-3) an apparatus for treating tissue, wherein a tube (300, 430) is movable between an extended configuration (Fig. 2), in which the tube has a first length, and a contracted configuration (Fig. 1), in which the tube has a second length, the second length being shorter than the first length; and wherein the tube (300, 430) is extendable in a proximal or distal direction along a central longitudinal axis of the tube ([0032], [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the tube taught by Strobl to be movable between an extended configuration, in which the tube has a first length, and a contracted configuration, in which the tube has a second length, the second length being shorter than the first length, 
Regarding claim 2, Strobl/Weller/Twomey discloses the apparatus of claim 1, wherein the first jaw member includes a first engaging surface (Fig 3, surface consisting elements 46 on first jaw member 42) defining the first side of the slot, and the second 
Regarding claim 3, Strobl/Weller/Twomey discloses the apparatus of claim 1, further including: -2-Application No.: 15/606,520 Attorney Docket No.: 06530-0767-01000 a first strip coupled to the first jaw member (Fig 3, 52), the first strip including a first engaging surface (Fig 3, surface consisting elements 46 on first jaw member 42) defining the first side of the slot; and a second strip (50) coupled to the second jaw member, the second strip (50) including a second engaging surface defining the second side of the slot (surface consisting elements 48 on second jaw member 44).  
Regarding claim 5, Strobl/Weller/Twomey discloses the apparatus of claim 3, but as modified does not disclose wherein the first strip includes a protrusion protruding from the first engaging surface wherein the protrusion includes at least one sharp edge configured to cut tissue, and wherein the second strip includes a recess shaped and sized to receive the protrusion.  
	However, Weller discloses a protrusion on a first jaw member which has at least one sharp edge configured to cut tissue, and a recess on the second jaw member which is sized to 
	Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the apparatus with a first and second strip coupled to the first and second jaw members respectively as taught by Strobl/Weller with a first strip that includes a protrusion protruding from the first engaging surface wherein the protrusion includes at least one sharp edge configured to cut tissue, and wherein the second strip includes a recess shaped and sized to receive the protrusion as further disclosed by Weller for the purpose of partitioning and restricting the tissue held within the jaws of the device from the rest of the stomach cavity as part of the treatment procedure (Weller, Par. 68). 
Regarding claim 8, Strobl/Weller/Twomey discloses the apparatus of claim 5, but as modified does not disclose wherein a length of the protrusion is equal to a length of the first strip, and a length of the recess is equal to a length of the second strip.  
However, Weller further discloses wherein a length of the protrusion is equal to a length of the first strip, and a length of the recess is equal to a length of the second strip (Fig. 3A, ref chars 52 and 54; Par. 62 The cartridge member 26 may contain a cartridge 52 container fasteners along an outer edge of the member 26 while the anvil member 28 may have an anvil positioned along an outer edge of the member 26 such that the anvil corresponds to the number and position of fasteners within cartridge 52).

Regarding claim 9, Strobl/Weller/Twomey discloses the apparatus of claim 8, wherein the length of the first strip is equal to a length of the first jaw member, the length of the second strip is equal to a length of the second jaw member (Weller: Fig. 3A, ref chars 52 and 54; Par. 62) but as modified does not disclose the first jaw member is curved towards the second jaw member, and the second jaw member is curved towards the first jaw member.  
However, Weller further discloses the first jaw member is curved towards the second jaw member, and the second jaw member is curved towards the first jaw member (Fig. 6A; Par. 69 cartridge member 142 and anvil member 144 may define a curved or arcuate shape).
Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the apparatus with a first and second strip coupled to the first and second jaw members respectively as taught by Strobl/Weller/Twomey the first jaw member is curved towards the second jaw member, and the second jaw member is curved towards the first jaw member as further disclosed by Weller for the purpose of the device 
Regarding claim 12, Strobl/Weller/Twomey discloses the apparatus of claim 1, but does not disclose wherein at least one of the first jaw member and the second jaw member includes an electrode (via electrodes on surface 50 and 52 on jaw members 42 and 44 respectively; see [0044]).  
Claims 4, 16, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Strobl in view of Collings (US Pat Pub 2013/0018411 A1) and Weller.
Regarding claim 4, Strobl/Weller discloses the apparatus of claim 3 but does not disclose wherein the first strip is detachable from the first jaw member, and the second strip is detachable from the second jaw member.  
However, Collings discloses in an analogous device, wherein the first strip (Fig 1, 210) is detachable from the first elongate jaw member (Fig 1, 110), and the second strip (Fig 1, 220) is detachable from the second elongate jaw member (Fig 1, 120). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the detachable strip of Collings with the jaw members of Strobl/Weller since such a combination is advantageous because disconnectable parts allows for sterilization or easy replacement of the part without replacing the whole device in the event of medical procedures as well as in the event of instrumental damage. 
Regarding claims 16 and 26, Strobl teaches an apparatus for treating tissue  (Fig 2, apparatus 40), comprising: a tubular member including (32): an opening extending longitudinally along a first side of the tubular member slot (gap between 44 and 42), having a  member, wherein the first side portion (42) is movably coupled to the shaft, such that the first side portion is movable toward the second side portion (44) to move the first engaging surface toward the second engaging surface to converge tissue (Page 3, line 4-6 providing that the first jaw member 42 movable towards second jaw member 44), and cut the tissue (via the tissue being cut once captured by the jaw members 42 and 44), and wherein the first engaging surface (Fig 3, surface consisting elements 46 on first jaw member 42) includes a protrusion (60), and the second engaging surface includes a recess (48) complementary to the protrusion, wherein a length of the protrusion is equal to a length of the first engaging surface; and wherein a length of the recess is equal to a length of the second engaging surface, and wherein the protrusion is fixedly coupled to the first engaging surface (Fig. 3, Par. [0044]-[0045]) but does not teach that the first and second engaging surfaces are detachable. 
However, Collings discloses in an analogous device, wherein the first engaging surface is (Fig 1, 210) is detachable (Fig 1, 110), and the second engaging surface (Fig 1, 220) is detachable (Fig 1, 120). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the detachable strip of Collings with the jaw members of Strobl since such a combination is advantageous because disconnectable parts allows for sterilization 
Strobl/Collings also does not disclose a curved first side portion extending circumferentially about a central longitudinal axis of the tubular member, a curved second side portion extending circumferentially about a central longitudinal axis of the tubular member.
	However, Weller discloses a curved first side portion extending circumferentially about a central longitudinal axis of the tubular member, a curved second side portion extending circumferentially about a central longitudinal axis of the tubular member (Fig. 6A; Par. 69 cartridge member 142 and anvil member 144 may define a curved or arcuate shape; Fig. 2A; ref chars 12, 50, 26, and 28; Par. 61 The cartridge member 26 and anvil member 28, as described above, may extend longitudinally from the distal end of elongate member 12 via connection member 30… A pivot 50 longitudinally positioned between cartridge member 26 and anvil member 28 may be configured to enable the device to be pivoted into an open configuration for the acquisition of tissue and a closed or deployment configuration for delivery or advancement of the device into the hollow body organ).
Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the apparatus with first and second side portions and a tubular members and shaft as taught by Strobl/Collings with a curved first side portion extending circumferentially about a central longitudinal axis of the tubular member, a curved second side portion extending circumferentially about a central longitudinal axis of the tubular member as disclosed by Weller for the purpose of the jaw members being articulable to each other relative to the shaft, which would enable the jaw members to grasp tissue along the 
Regarding claim 21, Strobl/Collings/Weller discloses the apparatus of claim 16, and includes a -6-Application No.: 15/606,520Attorney Docket No.: 06530-0767-01000 first concave surface facing the second side portion, and wherein the second side portion includes a second concave surface facing the first side portion Fig. 6A; Par. 69 cartridge member 142 and anvil member 144 may define a curved or arcuate shape…A pivot 50 longitudinally positioned between cartridge member 26 and anvil member 28 may be configured to enable the device to be pivoted into an open configuration for the acquisition of tissue and a closed or deployment configuration for delivery or advancement of the device into the hollow body organ) but as modified does not explicitly disclose wherein the protrusion includes at least one sharp edge configured to cut tissue, and wherein the first side portion 
However, Weller further discloses a protrusion on a first jaw member which has at least one sharp edge configured to cut tissue (Fig. 7B; ref chars. 166 and 164; Par. 69 cartridge 162 may retain one or several fasteners 166, shown in this variation as staples, in corresponding apposition to anvil 164 when cartridge member 142 and anvil member 144 are in the closed or delivery configuration).
	Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the apparatus with a first and second strip coupled to the first and second jaw members respectively as taught by Strobl/Weller with a first strip that includes a protrusion protruding from the first engaging surface wherein the protrusion includes at least one sharp edge configured to cut tissue as further disclosed by Weller for the . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Strobl (US Pat Pub 2013/0131651 A1) in view of Weller (US Pat. Pub. 2005/0203547 A1) and further in view of Ortiz (US Pat No. 7779845 B2).
Regarding claim 11, Strobl/Weller discloses the apparatus of claim 1, but does not disclose wherein the tube is deflectable from a straight configuration to a curved configuration.  
However, Ortiz discloses an elongate tube is deflectable from a straight configuration (Fig6) to a curved configuration (Fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the configuration of the tube as disclosed by Ortiz with the tube of Strobl/Weller. Such a combination is advantageous because it is easier to insert the device into the body lumen in a straight configuration while the curved configuration allows for additional accessibility to reach tissue that are hard to reach with a straight tube. In addition, having one tube that can be deflectable from straight configuration to a curved configuration allows for the use of one tube instead of different tubes increasing the efficiency of the medical procedure.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Strobl (US Pat Pub 2013/0131651 A1) in view of Weller, in view of Saadat (US Pat No. 7361180 B2) and further in view of Shelton (US Pat. Pub. No. 2008/0029574 A1).
Regarding claim 13, Strobl/Weller discloses the apparatus of claim 1, further including a base coupled to the shaft (Weller: (Fig. 2A; ref chars 12, 50, 26, and 28; Par. 61 The cartridge member 26 and anvil member 28, as described above, may extend longitudinally from the distal end of elongate member 12 via connection member 30…Par 69 The septum may be retained between cartridge member 142 and anvil member 144 via septum detent 148 being slidably positioned within septum retaining channel 150, which extends longitudinally between cartridge member 142 and anvil member 144; Examiner note: Weller discloses that the septum is located on the pivot 50 that is connected to the shaft 30), and a tissue contacting element that is configured to move radially outward from the shaft during deployment (Fig. 7B, ref chars 152 and 154; Par. 69 One or both barriers 152, 154 may extend in a curved or arcuate shape from the longitudinal septum 146)but as modified does not disclose wherein the grasping assembly includes a base coupled to the shaft, a grasping element and a strand extending between the base and the grasping element, and the grasping element is configured for deployment via pressurized gas from the base through the slot, wherein the grasping element is configured to move radially outward from the shaft during deployment.
However, Saadat discloses in an analogous device (Fig 2B, 14), further including at least one grasping element, wherein the grasping element includes a base (12), a grasping element (30), and a strand extending between the base and the grasping element, and the grasping element is configured for deployment from the base through the slot. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the grasping assembly as disclosed by Saadat with the apparatus with a base coupled to the shaft and a tissue contacting element that is configured to 
Shelton discloses a surgical cutting device that is configured for deployment via pressurized gas (Par. 162 Continued application of pressurized gas to the first cylinder area 515 and the third cylinder area 532 causes the knife assembly 30 to be fully extended through the end effector 12).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify a surgical cutting device that is configured for deployment via pressurized gas as disclosed by Shelton with the apparatus with the grasping element is configured for deployment from the base through the slot as disclosed by Strobl/Weller/Saadat for the purpose of more precisely controlling the firing of the grasping element with a certain amount of force to ensure the effectiveness of the grasping element rather than manually controlling the grasping element.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Strobl (US Pat Pub 2013/0131651 A1) in view of Weller (US Pat. Pub. 2005/0203547 A1) and further in view of Bender (US Pat Pub. 2013/0178877 A1).
Regarding claim 14, Strobl/Weller discloses the apparatus of claim 1 but does not disclose further including at least one of a suction orifice, a nozzle configured to deploy magnetic paint, and a magnet on an interior surface of the tube.  
However, Bender discloses an apparatus further including a suction orifice on the interior surface of the elongate tube (See [0123] providing for the suction port on the interior 
Therefore, it is in Examiners position that it is obvious to one of ordinary skill in the art before the effective filing date to combine the suction orifice of Bender about the suction port with the apparatus of Strobl/Weller. Such a combination is advantageous because the suction can be used to control the stomach tissue into a position within the jaw members such that the tissue is cut closer to the edges of the folds. This would enable the protrusions to cut the wall thickness of the stomach on the appropriate target area.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Strobl (US Pat Pub 2013/0131651 A1) in view of Weller (US Pat. Pub. 2005/0203547 A1) and further in view of Errico (US Pat. No. 8574184 B2).
Regarding claim 15, Strobl/Weller discloses the apparatus of claim 1, wherein the first 
	However, Errico discloses a support member that is curved, rigid and extends radially- outward from a longitudinal axis (Fig. 3, ref char 110; central support ring 110).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify a support member that is curved, rigid and extends radially outward from a longitudinal axis as disclosed by Errico with the apparatus with jaw members that pivot around a shaft and that include a plurality of support members as .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Strobl (US Pat Pub 2013/0131651 A1) in view of Weller (US Pat. Pub. 2005/0203547 A1), in view of Collings (US Pat Pub 2013/0018411 A1) and further in view of Saadat (US Pat No. 7361180 B2).
Regarding claim 18, Strobl/Collings/Weller discloses the apparatus of claim 16; wherein the detachable first engaging surface  is part of a first strip  (Fig 1, 210) that is removably attached to a surface of the first side portion (Fig 1, 110), and the detachable second engaging surface is part of a second strip  (Fig 1, 220) that is removably attached to a surface of the second side portion (Fig 1, 120) but does not teach wherein the first strip is ferromagnetic, and the second strip comprises a material that is magnetically attracted by the first strip.
However, Sadaat discloses a locking mechanism with magnets comprising ferromagnetic materials on the end of the anchors (See [0261]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Saadat about the use of magnet as a locking mechanism with the apparatus of Strobl/Collings/Weller. Magnets are widely used in the art as a locking feature used in forceps, clamps, etc. Use of magnet in one strip and materials that are magnetically attracted on the second strip assists in compressing the jaws of the device along their length, assuring good contact with the tissue along the length of the jaws.
Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Strobl in view of Hixson (US Pat. Pub. 2014/0249528 A1).
Regarding claim 22, Strobl teaches an apparatus for treating tissue (Fig 2, apparatus 40), comprising: a tube including (32): a slot extending longitudinally along a first side of the tube (gap between 44 and 42), a first jaw member on a first side of the slot including a first engaging surface (Fig 3, surface consisting elements 46 on first jaw member 42), and a second jaw member on a second side of the slot including a second engaging surface (surface consisting elements 48 on second jaw member 44);  a shaft coupled to the tube along a second side of the tube (Fig 1, 36), wherein the first jaw member is movably coupled to the shaft (42), such that the first jaw member is movable toward the second jaw member (44)  to converge tissue within the slot between the first engaging surface and the second engaging surface (Page 3, line 4-6 providing that the first jaw member 42 movable towards second jaw member 44), wherein the first engaging surface and the second engaging surface remain parallel when the first jaw member (42) moves towards the second jaw member (44), (when the first jaw member 42 has moved completely toward the second jaw member 44 without any tissue between them, the first and second engaging surfaces remain parallel to each other).  Strobl does not teach that the first and second jaw members are arcuate. 
However, Hixson discloses (Figures 3A-3B) an apparatus for treating tissue, wherein first and second jaw members (110, 120) are arcuate shaped (see [0100]). Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the first and second jaw members as taught by Strobl to have an arcuate shape as disclosed by Hixson for the purpose of facilitating manipulation of tissue and to providing better "line of sight" for accessing organs and large tissue structures (Hixon, see [0100]).
Regarding claim 24, Strobl/Hixson discloses the apparatus of claim 1, wherein the pivot axis of the first jaw is coaxial with a central longitudinal axis of the shaft (as shown in Figure 2 of Strobl). 
Regarding claim 25, Strobl/Hixson discloses the apparatus of claim 2, wherein the first engaging surface is parallel to the second engaging surface and remains parallel when the first jaw moves towards the second jaw (as disclosed by Strobl, when the first jaw member 42 has moved completely toward the second jaw member 44 without any tissue between them, the first and second engaging surfaces are and remain parallel to each other).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Strobl in view of Hixson, as applied to claim 22, and further in view of Vakharia (US Pat. No. 10,543,008 B2).
Regarding claim 23, Strobl/Hixson discloses the apparatus of claim 22, but does not disclose wherein a portion of the first jaw member is retractable within the shaft.  
	Vakharia discloses wherein a portion of an end effector is retractable within the shaft (Par. 129 the surgical instrument of FIGS. 37-38 may be implemented with a retractable…blade 1014. For example, the…blade 1014 may be retractable in a proximal direction such that it is partially or completely within the shaft 1004). 
Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the apparatus with first and second jaw members that pivot around a shaft as taught by Strobl/Hixson with a portion of an end effector that is retractable within a shaft as disclosed by Vakharia for the purpose increasing the range of motion of the end effector around the shaft during a procedure, which would facilitate placement of the end effector around tissue (Vakharia, Par. 129).
Response to Arguments
Applicant’s arguments filed 08/26/2020 have been fully considered.
Applicant’s arguments regarding the newly amended limitations of claim 1 are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Twomey, which teaches a tube that is extendable between an extended configuration and a contracted configuration. 
Applicant’s arguments regarding the newly amended limitations of claim 16 are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Strobl, wherein the protrusion is element 60 and the recess is the corresponding recess 48 in the opposite jaw. 
Applicant’s arguments regarding the newly amended limitations of claim 22 are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Hixson, which teaches a catheter having arcuate (curved) jaw members. 
Regarding Applicant’s argument that the combination of references fails to teach the limitation “wherein the first engaging surface and the second engaging surface remain parallel when the first arcuate jaw member moves towards the second arcuate jaw member,” Examiner respectfully disagrees. Strobl teaches that the first and second engaging surfaces remain parallel to each other when the first arcuate jaw member moves completely toward the second arcuate member without any tissue between them, as seen in Figure 4. The claim does not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794